Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement(s) filed 05/07/2021 and 12/30/2019 have been considered. The provided foreign references have been considered to the extent possible, the English language portion and figures.

Claim Objections
Claim 15 is objected to because of the following informalities:  Typographical error at “the display device of claim 1,…”.  Appropriate correction is required.
Claim 17-20 are objected to because of the following informalities:  Typographical error at “that supplies an individual to…” in claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites “the green semiconductor light emitting element and the blue semiconductor light emitting element are smaller in order of the red semiconductor light emitting element, the green semiconductor light emitting element and the blue semiconductor light emitting element”. The limitation “in order of” does not indicate which order of light emitting elements are smaller, therefore, would have two different claim scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-11, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100051975 A1 (SUZUKI).

Regarding claim 1, SUZUKI teaches “A display device (FIG. 1, FIG. 2, [0028]) comprising:
a light emitting element module (1A) on a substrate (1a),
wherein the light emitting element module includes:
a red semiconductor light emitting element (10-1) that emits a red light ([0033]);
a green semiconductor light emitting element (10-2) that is disposed on top of the red semiconductor light emitting element and emits a green light ([0033]));
a blue semiconductor light emitting element (10-3) that is disposed on top of the green semiconductor light emitting element and emits a blue light ([0033]);
an individual electrode portion (21-1, 21-2, 21-3) that supplies an individual signal to each of the red semiconductor light emitting element, the green semiconductor light emitting element, and the blue semiconductor light emitting element (21-1, 21-2, 21-3 are connected to different wirings 23-1, 23-2, 23-3), respectively; and
a common electrode portion (22-1, 22-2, and 22-3 are connected to 24 in FIG. 2) that supplies a common signal to all of the red semiconductor light emitting element, the green semiconductor light emitting element, and the blue semiconductor light emitting element”.

    PNG
    media_image1.png
    570
    785
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    572
    788
    media_image2.png
    Greyscale

claim 5, SUZUKI teaches “The display device of claim 1, further comprising a first light transmittance adhesive layer (31-1 and 32-1, [0031], [0032]) that is disposed to cover the red semiconductor light emitting element, 
wherein the green semiconductor light emitting element is attached to the first light transmittance adhesive layer (see FIG. 1)”.
Regarding claim 6, SUZUKI teaches “The display device of claim 5, wherein the individual electrode portion includes a green electrode portion (21-2) electrically connected to the green semiconductor light emitting element, and a red electrode portion (21-1) electrically connected to the red semiconductor light emitting element,
wherein the red electrode portion is covered by the first light transmittance adhesive layer (32-1 covers 22-1)”.
Regarding claim 7, SUZUKI teaches “The display device of claim 5, further including a second light transmittance adhesive layer (31-2 and 32-2) that is disposed to cover the green semiconductor light emitting element, and wherein the blue semiconductor light emitting element is attached to the second light transmittance adhesive layer (see FIG. 1)”.
Regarding claim 8, SUZUKI teaches “The display device of claim 7, wherein the second light transmittance adhesive layer is extended toward the red semiconductor light emitting element to cover the first light transmittance adhesive layer (31-2 covering a portion of 32-1 in FIG. 1)”.
Regarding claim 9, SUZUKI teaches “The display device of claim 7, wherein the individual electrode portion includes a green electrode portion (21-2) electrically connected to the green semiconductor light emitting element (see FIG. 1), and 

Regarding claim 10, SUZUKI teaches “The display device of claim 9, wherein the green electrode portion is covered by the second light transmittance adhesive layer (32-2 covering 21-2 in FIG. 1)”.
Regarding claim 11, SUZUKI teaches “The display device of claim 7, wherein the individual electrode portion includes a blue electrode portion (21-3) electrically connected to the blue semiconductor light emitting element, and 
wherein the blue electrode portion is extended along one side of an adhesive layer of the second light transmittance adhesive layer (21-3 extending along a side surface of 31-2 and 32-2 in FIG. 2)”.
Regarding claim 14, SUZUKI teaches "The display device of claim 1, wherein the red semiconductor light emitting element, the green semiconductor light emitting element and the blue semiconductor light emitting element each includes a first conductive semiconductor layer (12), a second semiconductor layer (14) overlapped with the first conductive semiconductor layer, and an active layer (13) disposed between the first semiconductor layer and the second semiconductor layer, respectively".
Regarding claim 15, SUZUKI teaches “the display device of claim 1, wherein sizes of areas of the red semiconductor light emitting element, the green semiconductor light emitting element and the blue semiconductor light emitting element are smaller in order of the red semiconductor light emitting element, the green semiconductor light emitting element and the 
Regarding claim 17, SUZUKI teaches “A light emitting element module (1, FIG. 1, FIG. 2), comprising: 
a red semiconductor light emitting element (10-1) that emits a red light ([0033]); 
a green semiconductor light emitting element (10-2) that is disposed on top of the red semiconductor light emitting element and emits a green light ([0033]); 
a blue semiconductor light emitting element (10-3) that is disposed on top of the green semiconductor light emitting element and emits a blue light ([0033]); 
an individual electrode portion (21-1, 21-2, 21-3) that supplies an individual to each of the red semiconductor light emitting element, the green semiconductor light emitting element, and the blue semiconductor light emitting element, respectively (21-1, 21-2, 21-3 are individually connected to 23-1, 23-2, and 23-3 in FIG. 2); and 
a common electrode portion (22-1, 22-2, and 22-3 are connected to 24 in FIG. 2, [0057]) that supplies a common signal to all of the red semiconductor light emitting element, the green semiconductor light emitting element, and the blue semiconductor light emitting element”.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 2, 3, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100051975 A1 (SUZUKI) in view of US 20100084668 A1 (CHOI).
Regarding claim 2, SUZUKI teaches "The display device of claim 1".
SUZUKI does not explcitly teach "a first distributed Bragg reflector (DBR) disposed between the red semiconductor light emitting element and the green semiconductor light emitting element,
wherein the first DBR transmits the red light and reflects the green light"; however, CHOI teaches an optoelectronic device having a stack structure of red LED 105, green LED 110 and blue LED 115 in FIG. 2. Each LED having Distributed Bragg Reflector (DBR) 120 on red LED 105 and 125 on green LED 110 for reflecting light generated by the above lying LED ([0038], [0039]).

    PNG
    media_image3.png
    376
    487
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce optical loss by reflecting light up and away from the substrate direction as taught by CHOI ([0066]).
Regarding claim 3, SUZUKI in view of CHOI teaches "The display device of claim 2" as previously discussed.
SUZUKI does not explicitly teach "a second distributed Bragg reflector (DBR) disposed between the green semiconductor light emitting element and the blue semiconductor light emitting element,
wherein the second DBR transmits the green and red lights, and reflects the blue light"; however, CHOI teaches DBR 125 on green LED 110 in FIG. 2 ([0038], [0039]).
One of ordinary skill would want to incorporate the DBR 125 of CHOI to form on top of green LED 10-2 of SUZUKI's device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce optical loss by reflecting light up and away from the substrate direction as taught by CHOI ([0066]).
Regarding claim 18, SUZUKI teaches "The light emitting element module of claim 17".
SUZUKI does not explcitly teach "a first distributed Bragg reflector (DBR) disposed between the red semiconductor light emitting element and the green semiconductor light emitting element, 

One of ordinary skill would want to incorporate the DBR 120 of CHOI to form on top of red LED 10-1 of SUZUKI's device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce optical loss by reflecting light up and away from the substrate direction as taught by CHOI ([0066]).
Regarding claim 19, SUZUKI in view of CHOI teaches "The light emitting element module of claim 18" as previously discussed.
SUZUKI does not explicitly teach "a second distributed Bragg reflector (DBR) disposed between the green semiconductor light emitting element and the blue semiconductor light emitting element, 
wherein the second DBR transmits the green and red lights and reflects the blue light"; however, CHOI teaches DBR 125 on green LED 110 in FIG. 2.
One of ordinary skill would want to incorporate the DBR 125 of CHOI to form on top of green LED 10-2 of SUZUKI's device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce optical loss by reflecting light up and away from the substrate direction as taught by CHOI ([0066]).

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100051975 A1 (SUZUKI).
Regarding claim 16, SUZUKI teaches "The display device of claim 1".
SUZUKI further teaches "the light emitting element module is one of a plurality of light emitting element modules (layered light emitting devices 1A in FIG. 6) that are sequentially arranged along directions of columns and rows on the substrate (see FIG. 6)"
SUZUKI's embodiment 1 in FIG. 1 and FIG. 2 are not explicitly stated to be used with the embodiment 3 of FIG. 6. 
However, one of ordinary skill would want to array the LED of FIG. 1 and FIG. 2 as shown in FIG. 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light emitting device to function as pixels in a image forming apparatus as taught by SUZUKI ([0080]).

Allowable Subject Matter
Claims 4, 12, 13, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.